Citation Nr: 1533873	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased ratings for left shoulder strain, status post left shoulder surgery for a labral tear, in excess of 20 percent prior to December 17, 2012, and in excess of  30 percent on and after that date. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2002 and from June 2004 to February 2005.

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a rating in excess of 20 percent for the Veteran's service-connected left shoulder disability.  

In May 2012, the Board remanded the Veteran's claim for further development, to include obtaining records and potentially scheduling a VA examination.  

Because the Veteran's more recent VA records (from July 2010, forward) were not requested, the Board again remanded the claim in June 2013.  The Veteran's more recent VA treatment records, and any other relevant private records identified by the Veteran, were to be obtained.  Also, the Board found that a TDIU claim had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board requested the Veteran be asked to complete an application for TDIU.  Then, a new examination was to be scheduled if the newly obtained evidence reflected a change in the Veteran's left shoulder disability.  If such an examination was conducted, the examiner was asked to evaluate the Veteran's shoulder and offer an opinion as to whether it was at least as likely as not that the Veteran's service-connected left shoulder disability would preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.  Finally, if, after the completion of the aforementioned steps, the Veteran's disability percentages did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the RO was advised to refer the case to the VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

Unfortunately, as discussed in more detail below, the Board is not satisfied that there has been substantial compliance with the remand directives to allow appellate review to continue regarding the issue of entitlement to a TDIU.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Board notes that the Veteran filed a Notice of Disagreement with an October 2014 rating decision assigning an effective date of December 17, 2012 for the 30 percent rating for the Veteran's left shoulder disability.  However, when the higher, 30 percent rating was assigned in October 2014, the Veteran had already perfected an appeal for the 20 percent rating that had previously been assigned for his left shoulder disability.  Accordingly, the Board was already obligated to consider the maximum schedular rating warranted throughout the entire period of the claim.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of this procedural history, the appeal has been properly characterized as shown above.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's left shoulder condition has resulted in recurring pain, weakness, fatigue, and limited motion.  The most probative evidence of record does not show ankylosis of the scapulohumeral articulation, and there is no indication of any other impairment of the humerus.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for left shoulder strain, status post left shoulder surgery for a labral tear, were met prior to December 17, 2012.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2014).

2. The criteria for entitlement to a rating higher than 30 percent for left shoulder strain, status post left shoulder surgery for a labral tear, were not met for any time period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 

The Veteran's left shoulder has been assigned the following staged ratings under Diagnostic Code 5201:
* A 20 percent rating from February 28, 2007 until December 16, 2012; and 
* A 30 percent from December 17, 2012, forward.  

Diagnostic Code 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints.  See 38 C.F.R. § 4.71a.  Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively.  Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively.

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The record reflects that the Veteran is right-handed, which means the left shoulder disability would be considered as affecting the minor joint.

This case arises from a December 2007 claim for an increase.  To briefly summarize the 2006-2007 medical evidence, the Veteran frequently reported left shoulder pain, with flare-ups often due to his work activities.  He complained of fatigability and some weakness.  The medical evidence showed some limited motion.

A June 2007 rating decision increased the disability rating for the Veteran's left shoulder to 20 percent effective February 28, 2007.  He did not disagree with that rating or the effective date.  Rather, in December 2007, he filed another claim for an increase.  Since he clearly stated he was filing for an increase, but did not indicate any disagreement with the prior rating decision, this could not be construed as a notice of disagreement, even though it was received within one year of the June 2007 rating decision.  

In January 2008, the Veteran was provided a VA examination.  He complained of moderate to severe intermittent pain of the left shoulder which occurred six times per week and lasted approximately four days in duration.  He also reported flare ups of pain, which occurred three to four days per month, and for which he required bed rest and no work.  He worked as a service tech for Verizon.  He noted difficulty with overhead use and lifting more than 15-20 pounds within his job and during activities of daily living.  Upon examination, range of motion was forward elevation  0 to 100 degrees, abduction at 90 degrees, adduction 0 to 20 degrees, internal rotation 0 to 40 degrees, and external rotation 0 to 70 degrees.  There was evidence of moderate pain of the left shoulder with motion.  With repetitive motion, no additional functional limitation was noted due to fatigue, weakness, pain or lack of endurance.  

The March 2008 rating decision on appeal continued the 20 percent rating.  

In June 2008 VA treatment records, the Veteran demonstrated 90 degrees of abduction with decreased range of motion with internal and external rotation.  The Veteran was unable to put his arm behind his head.

August 2008 VA treatment records reflect the Veteran's report of left shoulder pain at a neurology consultation.  The record notes range of motion was limited when the Veteran lifted his arm above the head or behind the head.  However, the EMG was normal.

A September 2008 private treatment note from Dr. B.B. showed the Veteran continued to complain of pain, especially with motion.  On physical examination, he guarded the shoulder very closely, holding it in a very  abducted position with his shoulder hiked.  His shoulder was also protracted and rolled forward.  It was very difficult to examine him, as he had a lot of pain.  When the shoulder was moved, there was good range of motion, although it was quite rigid due to guarding of motion.  He was limited to 45 degrees of passive external rotation.  Internal rotation was to the buttock area, but no further.  Abduction and 
forward elevation was to 160 degrees.  The Veteran did not have any inherent instability, but Dr. B.B. could not get him to relax completely for the exam.  When placed in a certain position on his back, he described pain but no apprehension, and he did not feel that the shoulder was going to pull out of the socket.  There was no weakness in the supraspinatus.  Dr. B.B. concluded the Veteran's problem was not one of instability, but of pain.  Complications from the prior surgery included loss of motion, stiffness and pain.  The plan was for cortisone injections and medication.

In January 2009, the Veteran's representative submitted information about absences from work at Verizon throughout 2007 and 2008 under the Family Medical Leave Act.  He was often absent from work once per month for a few days.

VA treatment records from October and November of 2009 show the Veteran had chronic left shoulder pain.  He reported pain when climbing up and down utility poles while working for Verizon.  He also stated that pain was worse with overhead reaching, repetitive motions, extending the arm, and lifting more than thirty pounds.  Upon examination, pain was noted with shoulder flexion past 160 degrees.  Records also indicate the Veteran was not responding to Vicodin and morphine sulfate caused nausea.  Past history of pain associated with steroid injections was also noted.  The Veteran was provided a trial of oxycodone.  In April 2010, he elected to return to using Vicodin.

At an April 2010 VA examination to assess a potential cervical spine disability, the Veteran again described daily pain over the superior aspect of his left shoulder.  He endorsed weakness but denied fatigability or lack of endurance.  He reported taking two Vicodin tablets every eight hours as needed for pain, which provided moderate relief.  Upon examination, muscle strength of the upper motor groups was 5/5 and light touch and pinprick were intact from the elbows to the finger tips bilaterally. 

The Veteran's left shoulder was evaluated again at a July 2010 VA examination.  The Veteran demonstrated forward flexion from zero to 140 degrees, with pain at 100 degrees.  He demonstrated abduction from zero to 90 degrees, with moderate pain at 50 degrees.  Internal rotation was zero to 40 degrees, with pain at 20 degrees, and external rotation of zero to 70 degrees, with pain at 40 degrees.  The examiner noted the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  There was no redness, inflammation, or swelling found upon examination.

The Veteran described painful flare-ups, especially during cold weather, lasting all day in duration.  The Veteran also reported difficulty with overhead use of his arm and lifting more than ten pounds due to shoulder pain.  He reported difficulty carrying a ladder to install wires at work and discussed difficulty pulling equipment.  The Veteran also reported difficulty driving long distances.  Although the Veteran denied using shoulder braces, he stated that he applies heat at night on the shoulder and completes physical therapy exercises.  

The Veteran also received private intra-articular injections in July 2012.  His physician ("Dr. R.P.") provided a letter, dated July 17, 2012, stating the Veteran experienced left shoulder pain, despite multiple cortisone injections.  Dr. R.P. also stated the Veteran had increasingly limited range of motion and that he had to be excused from work to "recover from episodes of continuous pain on multiple occasions."

Also in July 2012, Dr. R.P. completed a shoulder and arm disability benefits questionnaire (DBQ).  The Veteran reported pain and weakness in the shoulder with decreased range of motion, aggravated by cold weather.  Upon examination, the Veteran demonstrated flexion abduction to 35 degrees, with painful motion beginning at 20 degrees.  Left shoulder abduction was 40 degrees, with painful motion beginning at 40 degrees.  The examiner indicated that repetitive-use testing was not performed because the Veteran had "easy fatigability and severe pain."  However, the section of the DBQ identifying post-test range of motion was indeed completed, with flexion being marked at 30 degrees and abduction ending at 35 degrees.  In discussing additional functional impairment, the examiner identified less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse in the left shoulder.  

However, the DBQ indicated the Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint).  The DBQ also indicated there was no history of recurrent dislocation of the glenohumeral joint, and there was no AC joint condition or other impairment of the clavicle or scapula.  There was also no tenderness on palpation of the AC joint.  

In a letter dated December 17, 2012, Dr. R.P. indicated that the Veteran had recently experienced an "episode of dislocation, extreme pain and extended fatigue" related to his left shoulder.  As a result, the Veteran missed several days of work.  Dr. R.P. stated the Veteran continued to experience left shoulder pain and that he was attaching another document to reflect his range of motion.  Dr. R.P. provided a prescription pad statement on December 17, 2012 identifying ankylosis of the scapulohumeral articulation less than 25 degrees from the side.

In October 2013, the Veteran had a VA primary care appointment, and it was noted this was after an absence from the VA medical facility of three years.  He was still working for Verizon, but attempting to renegotiate his position since he was having difficulty completing his duties due to left shoulder and back pain. 

Most recently, in January 2014, the Veteran underwent another VA examination for his shoulder.  He demonstrated forward flexion to 30 degrees and abduction to 35 degrees in the left shoulder.  Upon repetition, the Veteran's abduction measurement decreased to 25 degrees.  Functional loss was described as having less movement than normal and pain on movement in the left shoulder.  The examiner noted a history of mechanical symptoms, such as clicking and catching, as well as a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The episodes were described as infrequent, and there was guarding of movement only at the shoulder level.  The examiner did not identify any other AC joint condition or any other impairment of the clavicle or scapula.  Also, there was no finding of ankylosis of the glenohumeral articulation (shoulder joint).  

In October 2014, the Veteran sought VA emergency care for his left shoulder.  He reported that he had slipped the prior evening while his left arm was still holding onto the railing, and he dislocated his left shoulder.  He reported that he laid in bed
for a while and his shoulder "sucked back into place."  On examination, he had tenderness to palpation of certain areas of the shoulder and limited active and passive range of motion on abduction, internal, and external rotation (no specific degrees were reported).  There were certain tests the Veteran was unable to perform due to limited range of motion.  It was advised that he rest and resume activities as tolerated.  X-rays showed no evidence of fracture or dislocation.

An October 2014 rating decision increased the rating for the left shoulder to 30 percent effective December 17, 2012, which was the date of the medical evidence from Dr. P. discussed above.  

The 20 percent rating in effect prior to December 17, 2012, contemplated limitation of motion of the arm at shoulder level.  This was shown by the VA examinations in January 2008 (abduction to 90 degrees) and July 2010 (same).  The evidence did not show that the Veteran's left shoulder disability resulted in limitation of motion of the arm to 25 degrees from the side to warrant a higher rating under Diagnostic Code 5201 for the minor joint.    

Beginning December 17, 2012, the Veteran was awarded the maximum schedular rating for the minor joint under Diagnostic Code 5201.  Indeed, the December 17, 2012 statement from Dr. R.P. indicated limitation of motion less than 25 degrees.  A more recent VA examination from January 2014 also provided range of motion test results, which showed flexion to 30 degrees and abduction to 35 degrees. 

However, the private treatment records from July 2012 showed the Veteran demonstrated flexion to 35 degrees, which was reduced to 30 degrees upon repetitive use.  Abduction was limited to 40 degrees, which was reduced to 35 degrees upon repetitive use.  These findings are almost identical to those from December 2012 - and later from January 2014 - so the higher 30 percent rating arguably could have been assigned from July 2012.  The Board also acknowledges the July 2012 examination report's finding of decreased movement, weakness, fatigability, incoordination, swelling, deformity, and atrophy of disuse in the left shoulder.  

The bigger issue, though, is whether that maximum 30 percent rating could have been assigned prior to July 2012.  After careful consideration, the Board concludes it can be based on considerations of pain and functional loss.  While the medical evidence between 2008 and 2010 did not show motion was limited below the shoulder level, it is clear the left shoulder condition resulted in extreme levels of pain.  Between VA and private physicians, the Veteran underwent several cortisone injections and tried various narcotic pain medications.  It is also clear the left shoulder condition frequently interfered with his occupation.  He was placed on FMLA in 2007 and 2008 and was absent multiple times.  When evaluated by Dr. B.B. in late 2008, he had guarding of the shoulder to the extent it interfered with the ability to fully conduct the examination.  Although the range of motion testing alone did not show a 30 percent rating was warranted, the entirety of the medical evidence showed a level of pain and functional loss that interfered with his activities of a far greater extent than reflected by a 20 percent rating.  Resolving all doubt in his favor, a 30 percent rating is granted prior to December 17, 2012.  That is the maximum rating for limited arm motion.  

A higher rating could be granted under Diagnostic Code 5200 if there is unfavorable ankylosis of scapulohumeral articulation.  The December 17, 2012 prescription pad statement from Dr. R.P. refers to ankylosis of the scapulohumeral articulation.  However, records dated before and after December 17, 2012 fail to identify ankylosis.  In this regard, the same author of the December 17, 2012 statement, Dr. R.P., completed a DBQ just five months prior, in July 2012, and specifically confirmed the Veteran did not have ankylosis.  Similarly, the January 2014 VA examination report shows that the Veteran did not experience any ankylosis of the left shoulder.  Indeed, the Veteran's own statements continually described difficulty with overhead use and fail to describe ankylosis, which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Therefore, the notation of the prescription pad is not persuasive, in light of Dr. R.P.'s underlying examination a few months earlier showing no ankylosis and a subsequent VA examination showing no ankylosis.  Any opinion, even a medical one, must be grounded in the evidence, and here, the contemporaneous private and VA evidence does not show ankylosis.  Therefore, Diagnostic Code 5200 is not applicable. 

Moreover, Diagnostic Codes 5202 and 5203 are also not applicable in this case.  The evidence does not show, nor has the Veteran or his representative asserted, impairment of the humerus as to warrant a higher rating.  Although the January 2014 VA examination noted a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, the episodes were described as infrequent, and there was guarding of movement only at the shoulder level.  Such symptoms would be contemplated in a 20 percent rating when affecting the minor joint, and the Veteran is already assigned a higher 30 percent rating under Diagnostic Code 5201.  Therefore, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left shoulder condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. 589, 595 (1991).

Accordingly, resolving doubt in his favor, a 30 percent rating is granted prior to December 17, 2012, but the preponderance of the evidence is against assigning a higher rating for any time period on appeal.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the rating criteria contemplate the Veteran's painful, limited motion of the left shoulder.  These symptoms were further considered in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca, 8 Vet. App. at 202.  Furthermore, EMG studies were repeatedly normal throughout the record.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Finally, the Board notes that in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has considered and already remanded a claim for a TDIU below.  In this regard, the Veteran's repeated statements about difficulty performing his job at Verizon due to left shoulder limitations will be considered.    

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by January 2008 and June 2010 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 30 percent rating for a left shoulder strain, status post left shoulder surgery for a labral tear, is granted prior to December 17, 2012, subject to the laws and regulations governing payment of disability benefits.

Entitlement to a rating higher than 30 percent for a left shoulder strain, status post left shoulder surgery for a labral tear, is denied.


REMAND

In the Board's June 2013 remand, the AOJ was directed to: (1) ask the Veteran to complete an application for TDIU, (2) obtain all medical records from the VA Medical Center in Philadelphia, Pennsylvania, from July 2010, forward, and any additional VA or non-VA medical provider identified by the Veteran, (3) if newly received evidence showed a change in the Veteran's left shoulder condition, provide him a new VA examination, to include obtaining an opinion from the examiner regarding the Veteran's employability, (4) if, after completion of the above, the Veteran's percentage rating(s) did not meet the schedular requirements of a TDIU under 38 C.F.R. § 4.16(a), then the AOJ should refer the claim for extraschedular consideration, and (4) readjudicate the claim in a supplemental statement of the case (SSOC) if any benefit on appeal remained denied. 

A review of the claims file shows that not all of these directives were accomplished. Although the AOJ provided the Veteran with an examination in January 2014 and readjudicated the claim in an October 2014 SSOC, the SSOC specifically indicated that the AOJ did not refer the claim for extraschedular consideration.  As the AOJ failed to comply with the Board's remand directives, the case must once again be remanded.  See Stegall, 11 Vet. App. at 268

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for TDIU to VA's Director of Compensation & Pension for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  After the above development has been completed, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


